Citation Nr: 0324140	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected sensory/motor polyneuropathy of the right foot, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected sensory/motor polyneuropathy of the left foot, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of a tibial sesamoidectomy and partial 
metatarsectomy of the 5th metatarsal with hallux valgus and 
pes planus of the right foot, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for the service-
connected residuals of a tibial sesamoidectomy and partial 
metatarsectomy of the 5th metatarsal with hallux valgus and 
pes planus of the left foot, currently evaluated as 10 
percent disabling.  





REPRESENTATION

Appellant represented by:	Barbara Evans-Yosief, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971, with prior active duty of 1 month and 12 days.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 RO decision, which 
denied a compensable rating for the veteran's service-
connected bilateral hallux valgus and pes planus.  

In January 1998, the veteran was scheduled to appear at a 
personal hearing at the RO, but he canceled the hearing.  

In an August 1998 decision, the RO granted separate 10 
percent ratings each for the right foot and left foot 
disabilities, re-characterized as service-connected residuals 
of a tibial sesamoidectomy and partial metatarsectomy of the 
5th metatarsal with hallux valgus and pes planus, effective 
August 21, 1995.  The veteran continued his appeal for higher 
ratings.  

In September 1999, the Board remanded the case to the RO for 
additional development.  

In an October 2002 decision, the RO granted secondary service 
connection for sensory/motor polyneuropathy of the right foot 
and left foot, assigning a 20 percent rating for each foot, 
effective August 21, 1995.  The veteran continued his appeal 
for higher ratings.  


REMAND

In a March 2003 letter, the RO informed the veteran that it 
was returning his claims file to the Board after it had 
completed the directives of the Board Remand of September 
1999.  

The claims file was thereafter received at the Board, and 
following a preliminary review the Board determined that the 
veteran had not been apprised of the redefined obligations of 
VA, as contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The VCAA, which was signed into law during the pendency of 
the veteran's appeal, essentially enhances VA's obligation to 
notify him about his claims (i.e., what information or 
evidence is required to grant his claims) and to assist him 
in obtaining evidence to support his claims of increased 
ratings for the service-connected bilateral foot 
disabilities.  

The Board, in April 2003, drafted a letter to be sent to the 
veteran and his representative, notifying them of the 
redefined obligations of VA as contained in the VCAA.  
However, it is not clear from the record whether that letter 
was in fact sent and, if so, when it was sent.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims of increased ratings for the 
service-connected bilateral foot disabilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
also ensure that the veteran has been given the requisite 
time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claims of increased 
ratings for the service-connected 
bilateral foot disabilities.  

2.  Thereafter, the RO must readjudicate 
the claims of a increased ratings for the 
service-connected sensory/motor 
polyneuropathy of the right and left feet 
and the service-connected residuals of a 
tibial sesamoidectomy and partial 
metatarsectomy of the 5th metatarsal with 
hallux valgus and pes planus of the right 
and left feet.  If the claims remain 
denied, send the veteran and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



